Case 9:19-bk-11573-MB        Doc 994 Filed 05/12/20 Entered 05/12/20 18:32:25               Desc
                              Main Document    Page 1 of 17



  1 Patricia B. Tomasco (admitted pro hac vice)
    Quinn Emanuel Urquhart & Sullivan, LLP
  2 711 Louisiana, Suite 500
    Houston, Texas 77002
  3 Telephone: 713-221-7000
    Facsimile: 713-221-7100
  4 Email: pattytomasco@quinnemanuel.com
  5 -and-
  6 Razmig Izakelian (State Bar No. 292137)
    Quinn Emanuel Urquhart & Sullivan, LLP
  7 865 S. Figueroa Street, 10th Floor
    Los Angeles, California 90017
  8
    Telephone: 213-443-3000
  9 Facsimile: 213-443-3100
    Email: razmigizakelian@quinnemanuel.com
 10
    Attorneys for GIT, Inc., California Asphalt Production, Inc., and GTL1, LLC
 11
                              UNITED STATES BANKRUPTCY COURT
 12
               CENTRAL DISTRICT OF CALIFORNIA – NORTHERN DIVISION
 13
    In re:                                          §    Chapter 11
 14                                                 §
    HVI CAT CANYON, INC.,                           §    Case No. 9:19-bk-11573-MB
 15                                                 §
           Debtor.                                  §    OMNIBUS REPLY TO
 16                                                 §    OPPOSITIONS OF THE TRUSTEE
                                                    §    AND UBS TO MOTION FOR
 17                                                 §    APPROVAL AND PAYMENT OF
                                                    §    ADMINISTRATIVE CLAIMS
 18                                                 §
                                                    §    Date: May 19, 2020
 19                                                 §    Time: 10:30 a.m. [PT]
                                                    §    Place: Courtroom 201
 20                                                 §            1415 State Street
                                                    §            Santa Barbara, California
 21                                                 §
 22
 23          GIT, Inc., California Asphalt Production, Inc., and GTL1, LLC (“GIT”, “CAP”, “GTL”, and
 24
      collectively, the “Claimants”) hereby file this reply (“Reply”) to the Opposition of UBS AG, London
 25
      Branch and UBS AG, Stamford Brach to Notice of Motion and Motion for Approval and Payment of
 26
      Administrative Claims [ECF 972] (“UBS” and “UBS Opposition”) and the Trustee’s Notice of
 27
      Opposition and Opposition to Motion for Approval and Payment of Administrative Claims Filed by
 28
Case 9:19-bk-11573-MB         Doc 994 Filed 05/12/20 Entered 05/12/20 18:32:25               Desc
                               Main Document    Page 2 of 17



  1 GIT., Inc., California Asphalt Production, Inc., and GTL1, LLC [ECF 976] (“Trustee”, “Trustee
  2 Opposition”, and with the UBS Opposition, the “Oppositions”). The Claimants address the key points
  3
      raised in the Oppositions below.
  4
                                   REPLY TO TRUSTEE OPPOSITION
  5
             The Trustee makes a series of arguments, each of which lacks merit or fails to address the
  6
      relevant legal standards.
  7
  8          First, the Trustee argues that the Motion is premature, and thus should either be denied

  9 without prejudice or the hearing continued, because there is no available money to pay
 10 administrative claims. Trustee Opposition at 13-14. However, the Claimants have not requested
 11
      immediate payment of the administrative claims, and have deferred to the Court’s discretion
 12
      concerning the timing of the payments. For example, the Claimants have no objection to receiving
 13
      payments on account of their administrative claims after consummation of a sale of confirmation
 14
 15 of a plan. The Trustee’s argument that there is no money to pay administrative claims does not
 16 moot the request to allow those claims.
 17          Second, the Trustee argues that the Motion is premature because UBS has superpriority
 18 over administrative expense claims. Trustee Opposition at 14. This is a red herring. The Motion
 19
      does not seek payment of the administrative claims ahead of UBS.
 20
             Third, the Trustee argues that the dispute should be adjudicated in an adversary
 21
      proceeding. Trustee Opposition at 15-16. This argument lacks merit. The Trustee concedes that
 22
 23 motions to allow and pay administrative expense claims are properly contested matters. Id. at
 24 15:26-27 (“[R]equests for payment of administrative expenses are allowed after ‘notice and a
 25 hearing,’ giving rise to ‘contested matters’ governed by FRBP 9014.”). To the extent that the
 26
      Trustee believes that the claims may be reduced by setoff, he can assert that argument in a
 27
      contested matter. See In re Orexigen Therapeutics, Inc., 596 B.R. 9 (Bankr. D. Del. Nov. 13,
 28


                                                      -2-
Case 9:19-bk-11573-MB        Doc 994 Filed 05/12/20 Entered 05/12/20 18:32:25                  Desc
                              Main Document    Page 3 of 17



  1 2018) (ruling on setoff issue as a contested matter) aff’d 2020 WL 42824 (D. Del. Jan. 3, 2020)
  2 appeal filed Case No. 20-1136 (3d Cir. Feb 4, 2020). 1 The Trustee has not identified any other
  3
      disputes that would require adjudication via adversary proceeding.
  4
             Fourth, the Trustee argues that the claims should be treated as a contested matter with all
  5
      adversary proceeding rules applied, or consolidated with the adversary proceeding involving GLR
  6
      LLC and GRL LLC. Trustee Opposition at 17-18. The Trustee’s argument lacks merit. Disputes
  7
  8 between the Trustee, on the one hand, and GLR LLC and GRL LLC, on the other hand, have no
  9 bearing on the claims asserted in the Motion, because those are different entities with rights under
 10 different contracts and through real property interests. Moreover, all of the discovery that the
 11
      Trustee may seek (such as requests for documents and depositions) is available in contested
 12
      matters. See Fed. R. Civ. Proc. 9014(c).
 13
             Fifth, the Trustee asserts that it is premature to argue the merits because he requires time to
 14
 15 develop the record. Trustee Opposition at 18. He argues that he intends to develop certain
 16 defenses and counter-arguments. Id. For example, he argues that the Claimants are not entitled to
 17 administrative priority because their purported extension of credit was not approved by the Court.
 18 Id. at 19. However, the Trustee does not dispute that the Claimants actually provided credit, that
 19
      the debtor-in-possession and Trustee accepted that credit, and that the credit was extended in the
 20
      ordinary course of the debtor’s business. Thus, Court approval was not required under section
 21
      364(a). The Trustee’s remaining arguments refer to either payment of the claims, or discuss
 22
 23 unrelated claims the Trustee is investigating against the Claimants. Id. at 19. Arguments
 24 concerning the payment of claims are irrelevant, because the Claimants are not seeking immediate
 25
 26      1The Trustee asserts that CAP’s claims may be reduced by setoff, but does not assert the same
    with respect to GIT or GTL. Moreover, it appears that the Trustee is no longer asserting that CAP
 27
    setoff any of its claims against amounts owed to HVI. Indeed, CAP is asserting claims against the
 28 estate, and it appears that the estate intends to assert its own claims against CAP.


                                                       -3-
Case 9:19-bk-11573-MB         Doc 994 Filed 05/12/20 Entered 05/12/20 18:32:25               Desc
                               Main Document    Page 4 of 17



  1 payment. And arguments concerning the Trustee’s investigation of other claims are irrelevant,
  2 because the Trustee is free to investigate such claims and assert them if and when he feels it is
  3
      appropriate to do so.
  4
             Last, the Trustee argues that the Claimants have not met their burden because there is no
  5
      evidence regarding prepetition transactions between HVI and the Claimants. That is not true – the
  6
      Trustee himself attached prepetition invoices that show the amounts billed prepetition were
  7
  8 generally consistent with amounts billed postpetition. Compare ECF 976 at 100 (prepetition GIT
  9 invoice for $195,520.60), 101 (prepetition CAP invoice for $313,235.63), 106 (prepetition GTL
 10 invoice for $192,214), 109 (prepetition CAP invoice for marketing fees for $1,742.37) with ECF
 11
      946 at 73 (postpetition GIT invoice for $122,093.51), 79 (postpetition CAP invoice for
 12
      $447,466.88), 96 (postpetition GTL invoice for $235,038), 84 (postpetition CAP invoice for
 13
      marketing fees of $737.16). Moreover, the Trustee does not dispute that: 1) the Claimants actually
 14
 15 provided unsecured credit to the estate; 2) the credit was extended in the ordinary course of the
 16 debtor’s business; 3) the debtor-in-possession and Trustee accepted that credit; and 4) he did not
 17 dispute or object to the vast majority of the invoices he received, even though he received them
 18 months ago. This means that the claims are automatically entitled to administrative priority under
 19
      section 364(a) of the Bankruptcy Code. 2
 20
 21
 22
 23
 24
         2
         The Trustee asserts that there is a $15,000 discrepancy between one invoice he received and
 25
    one of the invoices attached to the Motion. Trustee Opposition at 21. That one invoice does not
 26 change the fact there is no dispute that the Trustee accepted services and never objected to the vast
    majority of the invoices that he received. The only objection was apparently for amounts billed by
 27
    GIT in October 2019 above $156,000. ECF 976 at 113. The claims should be allowed, at a
 28 minimum, in the amounts for which there was no objections or disputes.


                                                      -4-
Case 9:19-bk-11573-MB           Doc 994 Filed 05/12/20 Entered 05/12/20 18:32:25              Desc
                                 Main Document    Page 5 of 17



  1                                   REPLY TO UBS OPPOSITION
  2          UBS’ Opposition fares no better than the Trustee. 3 First, UBS argues that the Claimants
  3
      have not provided evidence to support their request for administrative claims, asserting that the
  4
      amounts in the invoices do not match the amounts asserted in the Motion. That is because, as
  5
      explained in the Motion, GIT is not seeking allowance of legal fees as administrative expenses.
  6
      Motion at 3 n.1.
  7
  8          UBS goes on to argue that there is no admissible evidence that the Claimants entered into

  9 contracts with HVI, or that the goods and services were provided pursuant to the terms of those
 10 contracts. That argument is disingenuous. The Claimants explained that they provided goods and
 11
      services to HVI, noted that operators of oil and gas wells often contract for those services, attached
 12
      the relevant contracts, and attached the invoices for amounts billed for goods and services
 13
      provided under those contracts. Olivares Decl. ¶¶ 3-6. The Claimants also specifically cited
 14
 15 evidence that after his appointment, the Trustee continued to utilize the services provided by GIT,
 16 CAP, and GTL. Motion at 2-3 (citing Olivares Decl. ¶ 9, 11, 13). And they cited several
 17 documents publicly filed by the Trustee demonstrating that the Trustee continued to utilize goods
 18 and services provided by those entities. Motion at 2-3. Additionally, the Trustee does not dispute
 19
      that goods and services were provided, and that they were provided under the relevant contracts.
 20
      See Trustee Opposition.
 21
             UBS also argues that there is no evidence that the expenses reflected in the invoices
 22
 23 benefitted the estate. This is again disingenuous. UBS specifically admits that certain goods
 24 provided by CAP are “useful in running an oil production business,” UBS Opposition at 4, and
 25 does not dispute that administrative services by GIT, such as processing payroll, and that trucking
 26
 27      3
         It is not entirely clear why UBS opposes the Motion. The Claimants did not request in the
 28 Motion that they receive payment ahead of UBS.


                                                       -5-
Case 9:19-bk-11573-MB        Doc 994 Filed 05/12/20 Entered 05/12/20 18:32:25                Desc
                              Main Document    Page 6 of 17



  1 services by GTL to move oil, benefitted the estate. Nor do UBS or the Trustee dispute that the
  2 Trustee actually accepted these services. Why would the Trustee, an estate fiduciary, accept the
  3
      goods and services unless they benefitted the estate?
  4
             UBS next asserts that black-letter law holding that contract rates are presumed reasonable
  5
      does not apply to these contracts. That argument relies on a misreading of In re Cook Inlet Energy
  6
      LLC, 583 B.R. 494, 505 (B.A.P. 9th Cir. 2018). Contrary to UBS’ argument, in that case, the
  7
  8 Bankruptcy Appellate Panel did not decline to apply the contract presumption because the contract
  9 was with an insider. Id. (not using the term insider). The reason it did not apply the contract
 10 presumption was because the contract was an employment contract for management services, for
 11
      which there is no marketplace. To the contrary, here, there is a marketplace for the goods and
 12
      services provided by the Claimants, and the Claimants submitted admissible evidence from an
 13
      individual with 33 years of experience in the oil and gas industry that the rates charged were
 14
                                                                                  4
 15 generally below those charged in the oil and gas industry. Olivares Decl. ¶ 7. Notably, the
 16 Trustee refused, when asked, to provide copies of contracts or invoices for any substitute goods
 17 and services he procured after rejecting the GIT, CAP and GTL contracts. Certainly, these
 18 replacement contracts could shed light on this argument, yet the Trustee refused to share them.
 19
             Most importantly, UBS does not dispute that the goods and services were provided in the
 20
      ordinary course of HVI’s business, and that the Trustee accepted the vast majority of the services
 21
 22
 23
 24
         4  UBS also argues that that the Motion stated that “GIT ‘advanced’ funds after improper set-
      off by the Claimants left the Trustee with n funds to operate the estate when he arrived.” UBS
 25   Opposition at 5. UBS does not actually cite the Motion, because no such statement or argument
      was made in the Motion. To the extent that UBS is referring to CAP’s prepayment to the Trustee,
 26   the Motion specifically cites the Trustee’s motion to accept the prepayment, and UBS admits that
      the prepayment was made. UBS Opposition at 5 n.17. Additionally, to the extent that UBS is
 27
      referring to any allegations that CAP set off any postpetition payments, that is incorrect, because
 28   no setoff has actually occurred, and there is no evidence that a setoff has actually occurred.



                                                       -6-
Case 9:19-bk-11573-MB         Doc 994 Filed 05/12/20 Entered 05/12/20 18:32:25                  Desc
                               Main Document    Page 7 of 17



  1 without ever objecting to the amounts billed. That means that the claims are entitled to
  2 administrative priority under either section 364(b) or 503(b).
  3
             Second, UBS argues that the claims cannot be paid before UBS’ liens. UBS Opposition at
  4
      7. This is a red herring. The Motion does not seek payment of administrative claims ahead of
  5
      secured claims. Nor does the Motion seeks immediate payment. Motion at 9. It only seeks equal
  6
      treatment with other administrative claimants. That can be accomplished, for example, by making
  7
  8 in parri passu payments to all allowed administrative claimants, escrowing funds for the
  9 Claimants, or reserving the Claimants’ rights to seek disgorgement of already paid administrative
 10 claims if necessary to achieve equal treatment.
 11
             Third, UBS asserts, contrary to well-settled Supreme Court precedent and the fundamental
 12
      policy of equal treatment of similarly situated creditors, that even if the Claimants are allowed
 13
      administrative claims, they should not receive equal treatment with other administrative claims.
 14
 15 UBS Opposition at 6. Its position is that providing equal treatment to the Claimants would
 16 somehow “prioritize these claims over other administrative claims that were properly given
 17 priority through the Court’s orders.” Opposition at 7. But, UBS does not cite any order
 18 preventing the Trustee from paying for goods and services that he voluntarily accepted. It argues
 19
      that the cash collateral and financing orders prohibit payment to GIT for “prepetition work or
 20
      claims.” Id. at 8. But GIT is only seeking reimbursement for postpetition work. Similarly, UBS
 21
      argues that the cash collateral and financing order limit payments to insiders and affiliates, but the
 22
 23 provision it cites (limiting insider or affiliate royalty payments, surface lease payments, or
 24 professional fee payments), does not impact the goods and services provided by the Claimants.
 25          Fourth, UBS asserts that the Claimants have not satisfied the scrutiny for insider claims.
 26
      However, as discussed above, there is ample evidence that the Claimants provided services, the
 27
 28


                                                        -7-
Case 9:19-bk-11573-MB        Doc 994 Filed 05/12/20 Entered 05/12/20 18:32:25                Desc
                              Main Document    Page 8 of 17



  1 Trustee accepted those services, and that the Trustee did not object to the vast majority of the
  2 invoices.
  3
             Fifth, UBS argues that the Claimants cannot demand payment exceeding the approved
  4
      budgets in this case. Opposition at 9-10. But there is no dispute that the Claimants have not even
  5
      received the budgeted amounts. Therefore, at a minimum, the Claimants are entitled to
  6
      administrative claims in the budgeted amounts for which they have not been paid. 5
  7
  8          Sixth, UBS argues that payments to GIT and CAP are barred by a subordination and credit

  9 agreement with UBS. UBS Opposition at 12. This is again a red herring. The Motion does not
 10 seek payment of the administrative claims ahead of UBSs’ pre-petition secured claims.
 11
             Last, UBS argues that the Claimants are not entitled to administrative claims because they
 12
      have received and not returned avoidable transfers. UBS Opposition at 12. But there is no
 13
      evidence of any avoidable transfers. No postpetition setoffs have actually occurred, and the
 14
 15 Trustee has not asserted any avoidance claims, formally or informally, against the Claimants.
 16          For the reasons stated above, the Motion should be granted in the following amounts: 1)

 17 $1,584,426.38 for CAP; 2) $599,984.20 for GTL; and 3) $468,530.76 for GIT.
 18 DATED: May 12, 2020                    Respectfully submitted,
 19                                        QUINN EMANUEL URQUHART & SULLIVAN LLP
 20                                                By:      /s/ Razmig Izakelian
 21                                                         Patricia B. Tomasco
                                                            Razmig Izakelian
 22
                                                   Attorneys for GIT, Inc., California Asphalt Production,
 23                                                Inc., and GTL1, LLC
 24
 25
        5 Claimants acknowledge that CAP received $313,235.62 in August 2019 and $347,820 in
 26 September 2019, and that GTL received $181,733 in August 2019 and $198,000 in September
    2019. Thus, CAP reduces its request to $1,584,426.38, and GTL reduces its request to
 27
    $599,984.20. GIT has not received payments for postpetition services. Excluding all line items
 28 for professional fees and legal fees in the invoices, its claim is $468,530.76.


                                                      -8-
       Case 9:19-bk-11573-MB                      Doc 994 Filed 05/12/20 Entered 05/12/20 18:32:25                                      Desc
                                                   Main Document    Page 9 of 17



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
865 S. Figueroa Street, 10th Floor, Los Angeles, CA 90017


                                                                      OMNIBUS REPLY TO OPPOSITIONS OF THE
A true and correct copy of the foregoing document entitled (specify): __________________________________________
TRUSTEE AND UBS TO MOTION FOR APPROVAL AND PAYMENT OF ADMINISTRATIVE CLAIMS
________________________________________________________________________________________________
________________________________________________________________________________________________
________________________________________________________________________________________________
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
05/12/2020
_______________, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:




                                                                                       ✔ Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) _______________, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

05/12/2020         Razmig Izakelian                                                            /s/ Razmig Izakelian
 Date                        Printed Name                                                       Signature



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
Case 9:19-bk-11573-MB       Doc 994 Filed 05/12/20 Entered 05/12/20 18:32:25               Desc
                            Main Document     Page 10 of 17



1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)

Anthony A Austin on behalf of Creditor California Department of Toxic Substances Control
anthony.austin@doj.ca.gov

Anthony A Austin on behalf of Interested Party California Department of Toxic Substances
Control
anthony.austin@doj.ca.gov

William C Beall on behalf of Counter-Claimant GLR, LLC, a Delaware limited liability
company
will@beallandburkhardt.com, carissa@beallandburkhardt.com

William C Beall on behalf of Counter-Claimant GRL, LLC, a Delaware limited liability
company
will@beallandburkhardt.com, carissa@beallandburkhardt.com

William C Beall on behalf of Creditor GLR, LLC
will@beallandburkhardt.com, carissa@beallandburkhardt.com

William C Beall on behalf of Defendant GLR, LLC, a Delaware limited liability company
will@beallandburkhardt.com, carissa@beallandburkhardt.com

William C Beall on behalf of Defendant GRL, LLC, a Delaware limited liability company
will@beallandburkhardt.com, carissa@beallandburkhardt.com

William C Beall on behalf of Interested Party GRL, LLC, a Delaware limited liability company
will@beallandburkhardt.com, carissa@beallandburkhardt.com

Bradley D Blakeley on behalf of Defendant RDI Royalty Distributors, Inc
blakeley@blakeleylawgroup.com, bradleydblakeley@gmail.com

Alicia Clough on behalf of Creditor California State Lands Commission
aclough@loeb.com, mnielson@loeb.com,ladocket@loeb.com

Marc S Cohen on behalf of Creditor California State Lands Commission
mscohen@loeb.com, klyles@loeb.com

Alan D Condren on behalf of Defendant Roman Catholic Archbishop of Los Angeles
, berickson@seedmackall.com

Alan D Condren on behalf of Defendant Elizabeth Esser
, berickson@seedmackall.com

Alan D Condren on behalf of Defendant Stephen Fisher
, berickson@seedmackall.com
Case 9:19-bk-11573-MB        Doc 994 Filed 05/12/20 Entered 05/12/20 18:32:25               Desc
                             Main Document     Page 11 of 17




Alec S DiMario on behalf of Creditor Direct Energy Business Marketing, LLC d/b/a Direct
Energy Business
alec.dimario@mhllp.com, debra.blondheim@mhllp.com;Syreeta.shoals@mhllp.com

Alec S DiMario on behalf of Creditor Direct Energy Business, LLC
alec.dimario@mhllp.com, debra.blondheim@mhllp.com;Syreeta.shoals@mhllp.com

Karl J Fingerhood on behalf of Interested Party United States of America on behalf of USEPA
and US Coast Guard
karl.fingerhood@usdoj.gov, efile_ees.enrd@usdoj.gov

H Alexander Fisch on behalf of Interested Party California Department of Fish & Wildlife
Alex.Fisch@doj.ca.gov

H Alexander Fisch on behalf of Interested Party California Regional Water Quality Control
Board, Central Coast
Alex.Fisch@doj.ca.gov

Don Fisher on behalf of Defendant Corian Cross Holdings, LP
dfisher@ptwww.com, tblack@ptwww.com

Don Fisher on behalf of Interested Party Interested Party
dfisher@ptwww.com, tblack@ptwww.com

Brian D Fittipaldi on behalf of U.S. Trustee United States Trustee
brian.fittipaldi@usdoj.gov

Brian D Fittipaldi on behalf of U.S. Trustee United States Trustee (ND)
brian.fittipaldi@usdoj.gov

Ellen A Friedman on behalf of Interested Party Pacific Gas and Electric Company
efriedman@friedmanspring.com, jquiambao@friedmanspring.com

Gisele M Goetz on behalf of Defendant Chamberlin Oil LLC
gmgoetz@hbsb.com, ggoetz@collegesoflaw.edu;cecilia@hbsb.com

Gisele M Goetz on behalf of Interested Party Courtesy NEF
gmgoetz@hbsb.com, ggoetz@collegesoflaw.edu;cecilia@hbsb.com

Karen L Grant on behalf of Creditor BUGANKO, LLC
kgrant@silcom.com

Karen L Grant on behalf of Defendant Janet K Ganong
kgrant@silcom.com
Case 9:19-bk-11573-MB        Doc 994 Filed 05/12/20 Entered 05/12/20 18:32:25           Desc
                             Main Document     Page 12 of 17



Ira S Greene on behalf of Interested Party CTS Properties, Ltd.
Ira.Greene@lockelord.com

Matthew C. Heyn on behalf of Creditor Department of Conservation, Division of Oil, Gas and
Geothermal Reources
Matthew.Heyn@doj.ca.gov, mcheyn@outlook.com

Brian L Holman on behalf of Counter-Claimant Bradley Land Company
b.holman@mpglaw.com

Brian L Holman on behalf of Creditor Bradley Land Company
b.holman@musickpeeler.com

Brian L Holman on behalf of Defendant Bradley Land Company
b.holman@mpglaw.com

Eric P Israel on behalf of Attorney Courtesy NEF
eisrael@DanningGill.com, danninggill@gmail.com;eisrael@ecf.inforuptcy.com

Eric P Israel on behalf of Attorney Danning, Gill, Israel & Krasnoff, LLP
eisrael@DanningGill.com, danninggill@gmail.com;eisrael@ecf.inforuptcy.com

Eric P Israel on behalf of Financial Advisor CR3 Partners, LLP
eisrael@DanningGill.com, danninggill@gmail.com;eisrael@ecf.inforuptcy.com

Eric P Israel on behalf of Plaintiff Michael A. McConnell, Chapter 11 Trustee
eisrael@DanningGill.com, danninggill@gmail.com;eisrael@ecf.inforuptcy.com

Eric P Israel on behalf of Trustee Michael Authur McConnell (TR)
eisrael@DanningGill.com, danninggill@gmail.com;eisrael@ecf.inforuptcy.com

Razmig Izakelian on behalf of Creditor California Asphalt Production, Inc.
razmigizakelian@quinnemanuel.com

Razmig Izakelian on behalf of Creditor GIT, Inc.
razmigizakelian@quinnemanuel.com

Razmig Izakelian on behalf of Creditor GTL1, LLC
razmigizakelian@quinnemanuel.com

Alan H Katz on behalf of Interested Party CTS Properties, Ltd.
akatz@lockelord.com

John C Keith on behalf of Creditor California State Lands Commission
john.keith@doj.ca.gov
Case 9:19-bk-11573-MB       Doc 994 Filed 05/12/20 Entered 05/12/20 18:32:25          Desc
                            Main Document     Page 13 of 17



Jeannie Kim on behalf of Interested Party Pacific Gas and Electric Company
jekim@sheppardmullin.com

Mitchell J Langberg on behalf of Defendant Adam B Firestone
mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Defendant Alice Sedgwick Wohl
mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Defendant Alice Sedgwick, Dec'd
mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Defendant Jerome Brevoort Dwight
mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Defendant John A Feliciano
mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Defendant Jonathan Ashley Dwight
mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Defendant Katherine S Hanberg
mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Defendant Lance H Brown
mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Defendant Lela Minturn Dwight
mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Defendant Louise H Feliciano
mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Defendant Susanna Sedgwick
mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Defendant William Hanberg
mlangberg@bhfs.com, dcrudup@bhfs.com

Maxim B Litvak on behalf of Creditor Committee Official Committee of Unsecured Creditors
mlitvak@pszjlaw.com

Vincent T Martinez on behalf of Creditor Adam Family Trust
llimone@twitchellandrice.com, smccomish@twitchellandrice.com

Vincent T Martinez on behalf of Creditor Candace Laine Evenson
Case 9:19-bk-11573-MB       Doc 994 Filed 05/12/20 Entered 05/12/20 18:32:25          Desc
                            Main Document     Page 14 of 17



llimone@twitchellandrice.com, smccomish@twitchellandrice.com

Vincent T Martinez on behalf of Creditor Escolle Tenants In Common
llimone@twitchellandrice.com, smccomish@twitchellandrice.com

Vincent T Martinez on behalf of Creditor The Bognuda Trust
llimone@twitchellandrice.com, smccomish@twitchellandrice.com

Vincent T Martinez on behalf of Creditor The Morganti Ranch, a limited partnership
llimone@twitchellandrice.com, smccomish@twitchellandrice.com

Vincent T Martinez on behalf of Defendant The Bognuda Trust
llimone@twitchellandrice.com, smccomish@twitchellandrice.com

Michael Authur McConnell (TR)
Michael.mcconnell@kellyhart.com

Brian M Metcalf on behalf of Interested Party UBS AG, London Branch
bmetcalf@omm.com, brian-metcalf-9774@ecf.pacerpro.com

Jerry Namba on behalf of Defendant CMT, LLC
nambaepiq@earthlink.net, G23453@notify.cincompass.com;annie_cunningham@ymail.com

David L Osias on behalf of Creditor Allen Matkins Leck Gamble Mallory & Natsis LLP
dosias@allenmatkins.com,
bcrfilings@allenmatkins.com,kdemorest@allenmatkins.com,csandoval@allenmatkins.com

Darren L Patrick on behalf of Interested Party UBS AG, London Branch
dpatrick@omm.com, darren-patrick-
1373@ecf.pacerpro.com;sindelicato@omm.com;ejones@omm.com

Jeffrey N Pomerantz on behalf of Creditor Committee Official Committee of Unsecured
Creditors
jpomerantz@pszjlaw.com

Benjamin P Pugh on behalf of Defendant Jane A. Adams
bpugh@ecg.law, mhamburger@ecg.law;calendar@ecg.law

Benjamin P Pugh on behalf of Defendant John S. Adams
bpugh@ecg.law, mhamburger@ecg.law;calendar@ecg.law

Edward S Renwick on behalf of Creditor "A" Mineral Owners Group
erenwick@hanmor.com, iaguilar@hanmor.com

Edward S Renwick on behalf of Creditor Goodwin "A" Mineral Owners Group
erenwick@hanmor.com, iaguilar@hanmor.com
Case 9:19-bk-11573-MB        Doc 994 Filed 05/12/20 Entered 05/12/20 18:32:25              Desc
                             Main Document     Page 15 of 17




Edward S Renwick on behalf of Cross-Claimant Goodwin "A" Mineral Owners Group
erenwick@hanmor.com, iaguilar@hanmor.com

J. Alexandra Rhim on behalf of Creditor Guarantee Royalties, Inc.
arhim@hrhlaw.com

J. Alexandra Rhim on behalf of Creditor Laor Liquidating Associates, LP
arhim@hrhlaw.com

J. Alexandra Rhim on behalf of Defendant Guarantee Royalties, Inc.
arhim@hrhlaw.com

J. Alexandra Rhim on behalf of Defendant Laor Liquidating Associates, LP
arhim@hrhlaw.com

Todd C. Ringstad on behalf of Defendant Charles C. Albright
becky@ringstadlaw.com, arlene@ringstadlaw.com

Todd C. Ringstad on behalf of Interested Party Interested Party
becky@ringstadlaw.com, arlene@ringstadlaw.com

Mitchell E Rishe on behalf of Creditor California Department of Conservation, Division of Oil,
Gas & Geothermal Resources
mitchell.rishe@doj.ca.gov

Mitchell E Rishe on behalf of Creditor Department of Conservation, Division of Oil, Gas and
Geothermal Reources
mitchell.rishe@doj.ca.gov

George E Schulman on behalf of Trustee Michael Authur McConnell (TR)
GSchulman@DanningGill.Com, danninggill@gmail.com;gschulman@ecf.inforuptcy.com

Zev Shechtman on behalf of Plaintiff Michael A. McConnell, Chapter 11 Trustee
zshechtman@DanningGill.com, danninggill@gmail.com;zshechtman@ecf.inforuptcy.com

Zev Shechtman on behalf of Trustee Michael Authur McConnell (TR)
zshechtman@DanningGill.com, danninggill@gmail.com;zshechtman@ecf.inforuptcy.com

Sonia Singh on behalf of Trustee Michael Authur McConnell (TR)
ssingh@DanningGill.com, danninggill@gmail.com,ssingh@ecf.inforuptcy.com

Daniel A Solitro on behalf of Interested Party CTS Properties, Ltd.
dsolitro@lockelord.com, ataylor2@lockelord.com

Ross Spence on behalf of Interested Party County of Santa Barbara, California
Case 9:19-bk-11573-MB        Doc 994 Filed 05/12/20 Entered 05/12/20 18:32:25          Desc
                             Main Document     Page 16 of 17



ross@snowspencelaw.com,
janissherrill@snowspencelaw.com;donnasutton@snowspencelaw.com;brittanyDecoteau@snows
pencelaw.com

Ross Spence on behalf of Interested Party Harry E. Hagen, as Treasurer-Tax Collector of the
County of Santa Barbara, California
ross@snowspencelaw.com,
janissherrill@snowspencelaw.com;donnasutton@snowspencelaw.com;brittanyDecoteau@snows
pencelaw.com

Ross Spence on behalf of Interested Party Santa Barbara Air Pollution Control District
ross@snowspencelaw.com,
janissherrill@snowspencelaw.com;donnasutton@snowspencelaw.com;brittanyDecoteau@snows
pencelaw.com

Christopher D Sullivan on behalf of Creditor Diamond McCarthy LLP
csullivan@diamondmccarthy.com,
mdomer@diamondmccarthy.com;kmartinez@diamondmccarthy.com;quentin.roberts@diamond
mccarthy.com;erika.shannon@diamondmccarthy.com;aiemee.low@diamondmccarthy.com

Jennifer Taylor on behalf of Interested Party UBS AG, London Branch
jtaylor@omm.com

John N Tedford, IV on behalf of Trustee Michael Authur McConnell (TR)
jtedford@DanningGill.com, danninggill@gmail.com;jtedford@ecf.inforuptcy.com

Salina R Thomas on behalf of Interested Party Courtesy NEF
bankruptcy@co.kern.ca.us

Salina R Thomas on behalf of Interested Party Kern County Treasurer Tax Collector
bankruptcy@co.kern.ca.us

Meagan S Tom on behalf of Creditor Netherland, Sewell & Associates, Inc.
meagan.tom@lockelord.com,
autodocket@lockelord.com;taylor.warren@lockelord.com;autodocketdev@lockelord.com

Patricia B Tomasco on behalf of Creditor GIT, Inc.
pattytomasco@quinnemanuel.com,
barbarahowell@quinnemanuel.com;cristinagreen@quinnemanuel.com

Fred Whitaker on behalf of Interested Party Eller Family Trust
lshertzer@cwlawyers.com, spattas@cwlawyers.com

William E. Winfield on behalf of Attorney Courtesy NEF
wwinfield@calattys.com, scuevas@calattys.com
Case 9:19-bk-11573-MB       Doc 994 Filed 05/12/20 Entered 05/12/20 18:32:25    Desc
                            Main Document     Page 17 of 17



William E. Winfield on behalf of Creditor Jane Connolly
wwinfield@calattys.com, scuevas@calattys.com

William E. Winfield on behalf of Creditor Robert Kestner
wwinfield@calattys.com, scuevas@calattys.com

William E. Winfield on behalf of Creditor Virginia Tracy
wwinfield@calattys.com, scuevas@calattys.com

William E. Winfield on behalf of Defendant Jane Connolly
wwinfield@calattys.com, scuevas@calattys.com

William E. Winfield on behalf of Defendant Kathleen Seymour
wwinfield@calattys.com, scuevas@calattys.com

William E. Winfield on behalf of Defendant Robert Kestner
wwinfield@calattys.com, scuevas@calattys.com

William E. Winfield on behalf of Defendant Virginia Tracy
wwinfield@calattys.com, scuevas@calattys.com

Richard Lee Wynne on behalf of Interested Party NewBridge Resources, LLC
richard.wynne@hoganlovells.com,
tracy.southwell@hoganlovells.com;cindy.mitchell@hoganlovells.com

Emily Young on behalf of Creditor Epiq Corporate Restructuring, LLC Claims Agent
pacerteam@gardencitygroup.com, rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com

Aaron E de Leest on behalf of Attorney Danning, Gill, Israel & Krasnoff, LLP
adeleest@DanningGill.com, danninggill@gmail.com;adeleest@ecf.inforuptcy.com

Aaron E de Leest on behalf of Trustee Michael Authur McConnell (TR)
adeleest@DanningGill.com, danninggill@gmail.com;adeleest@ecf.inforuptcy.com
